Citation Nr: 1116903	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk







INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of a July 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine denied service-connection for tinnitus.  [Due to the current location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Detroit, Michigan].

After issuance of the most recent supplemental statement of the case in August 2009, the Veteran submitted additional evidence with a waiver of consideration of such evidence by the agency of original jurisdiction.  The Board accepts this evidence for inclusion into the record on appeal.  38 C.F.R. §§ 20.800, 20.1304.


FINDING OF FACT

The Veteran's tinnitus is not due to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a pre-decisional VCAA notice letter to the Veteran in March 2007.  This letter informed the Veteran of what information and evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining such information and evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, service personnel records, statements from the Veteran, a statement from a private physician, private audiological examination reports and a VA audiological examination report.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in August 2008.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Accordingly, all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  Thus, the Board will proceed to a decision.  

Analysis

Service connection may be granted for a disability resulting from a disease or an injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Here, the Veteran contends that his currently diagnosed tinnitus is due to his military service.  He reported that he was a company armorer while in-service, which required him to work around guns, and he was required test fire them numerous times.  See Veteran's statement from March 2007.  Further, the Veteran contends that, while stationed at Ft. Eustis in Virginia, he was assigned to the skeet and trap range.  See Veteran's statement from December 2007.  He stated that he would be required to launch the clay targets while standing "2 to 3 feet from the blast of a 12 or 20 gauge shotgun."  The Veteran reported that he heard approximately 200 to 250 shotgun shots a day and no hearing protection was provided.  The Veteran's DD-214 noted that the Veteran served as a cargo handler while in-service.  Further, a service personnel record from the Infantry Commander noted the Veteran "has the only qualifications as [a]rmorer to this [u]nit and [without] him it would be [impossible] for the unit to function properly."  See Service note from Capt. H.C. dated March 1976.  The Board also notes that the Veteran's service treatment records show no complaints of, or treatment for, tinnitus.  

According to post-service treatment records, a private examination from July 2006 diagnosed the Veteran with bilateral tinnitus.  See J.P., M.D. examination report from July 2006.  In a November 2007 private audiological examination, the Veteran reported that he first noticed the symptoms of tinnitus after he returned from Vietnam.  See K.K., M.A., examination report from November 2007.  The Veteran also reported that he was exposed to noise occupationally for 33 years.  The examiner opined that the Veteran's "hearing follows a pattern that is consistent with past exposure to loud noises."  

The Veteran was provided a VA audiologicial examination in August 2008.  The Veteran reported having bilateral tinnitus which was constant.  The examiner noted that the Veteran reported having tinnitus while serving on the skeet range, however, it went away and than gradually returned in 1980.  The examiner also noted that this condition only became constant about four or five years ago.  Further, the examiner noted that research studies show that hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset nor is it progressive or cumulative.  In fact, he stated that "only seldom does noise cause permanent tinnitus without also causing hearing loss."  The examiner added that there was no evidence to establish a nexus for the Veteran's tinnitus and his military service.  In particular, the examiner opined that the "[V]eteran's bilateral tinnitus was less likely than not due to or aggravated by his military exposure or any event during military service."  He went on to conclude that the Veteran's bilateral tinnitus was more likely than not due to his high-frequency sensorineural loss due to his 32 years of occupational noise exposure in civilian life.  

In addition, a letter from the Veteran's private physician stated that the Veteran had been seen at his office for hearing loss and tinnitus.  See October 2009 letter from K.M., M.D.  The physician noted that these conditions were probably due to his loud noise exposure while in-service.  

The Board has no doubt that the Veteran was exposed to some loud noise in-service.  Nevertheless, the preponderance of the evidence is against the claim for service connection for tinnitus.  As discussed above herein, the Veteran underwent a thorough VA audiological evaluation in August 2008 in which the examiner elicited a history from the Veteran and reviewed his service treatment records.  The examiner provided rationale as to why the Veteran's tinnitus was not related to noise exposure in-service.  Of significance to the examiner were the negative service treatment records and the 30+ year post-service history of occupational noise exposure.  

With respect to the October 2009 nexus opinion from a private doctor of audiology, the Board does not find that opinion to be probative.  Specifically, the opinion states that the Veteran's tinnitus is "probably due to loud noise exposure" while in-service.  Furthermore, the November 2007 opinion from a private audiological examination notes that the Veteran's hearing problems follows a pattern of past noise exposure.  Significantly, however, neither of these examinations address the effect of the Veteran's post-service civilian occupational noise exposure on his tinnitus.  Accordingly, the Board affords these opinions little probative value and finds the VA opinion to be the most persuasive evidence of record. 

At the August 2008 VA examination, the Veteran stated that he had temporary and episodic tinnitus during military service while serving on the skeet range at Fort Eustis.  As to this report (by the Veteran) of an onset of symptoms in-service, the Board recognizes that a lay person is competent to describe symptoms of which he or she has first-hand knowledge, particularly ringing, buzzing, etc., of the ears (tinnitus).  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, even if an assertion of continuity of symptomatology after service was deemed credible, a lay person is not necessarily competent to link that symptomatology to a specific underlying disability.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In this instance, the Veteran as a lay person is competent to relate experiencing subjective symptomatology such as ringing in his ears.  However, it must also be considered that he is relating events that occurred decades ago.  Furthermore, the VA examiner considered the Veteran's lay testimony but also relied in larger part on medical expertise and on the Veteran's 30+ year post-service history of occupational noise exposure in rendering his opinions and explained his rationale for doing so.  In addition, the Board notes the evidence shows that the Veteran was first diagnosed with tinnitus in a July 2006 private examination, which is more than three decades after the Veteran left service.  Further, the Board points to the private audiograms from the Veteran's employer which showed the Veteran had normal hearing from May 1982 to February 1999.  Specifically, there were no complaints of tinnitus in those records.  Thus, while the Board has considered the Veteran's reports, the Board ultimately places more weight on the findings of the competent health care specialist who examined the Veteran in August 2008.  Of particular importance here are the facts that the audiological findings at separation from service were normal-and that the Veteran has a 30+ year post-service history of occupational noise exposure.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for tinnitus is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


